              Case 2:20-cr-00124-JCM-BNW Document 5 Filed 08/18/20 Page 1 of 3




 1                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 2
     UNITED STATES OF AMERICA,                     )
 3                                                 )       Case No.: 2:20-cr-00124-JCM-BNW
                     Plaintiff,                    )
                                                   )
 4                                                 )       ORDER FOR ISSUANCE OF
              vs.                                  )       WRIT OF HABEAS CORPUS
 5                                                 )       AD PROSEQUENDUM FOR
     BRANDSON CABRAL,                              )       BRANDSON CABRAL
 6                                                 )       (ID# 1170529)
                     Defendant.                    )
 7                                                 )

 8            Upon reading the petition of the United States Attorney for the District of Nevada,

 9   and good cause appearing therefore,

10            IT IS HEREBY ORDERED that a Writ of Habeas Corpus Ad Prosequendum issue

11   out of this Court, directing the production of the body of the said BRANDSON CABRAL

12   before the United States District Court at Las Vegas, Nevada, on or about

13          September 1, 2020 at 2020,
     ____________________,       2:30 p.m.
                                        at inthe
                                              3C before
                                                 hour Magistrate Judge ___.m.
                                                        of ________    Koppe for arraignment and any


14   further proceedings and from time to time and day to day thereafter until excused by the said

15   Court.
                         August 18, 2020
16            DATED: _________________, 2020

17

18                                               ___________________________________
                                                 HON.
                                                 HONORABLE CAM FERENBACH
19                                               UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24
                                                       4
              Case 2:20-cr-00124-JCM-BNW Document 5 Filed 08/18/20 Page 2 of 3



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   JENNIFER OXLEY
     Assistant United States Attorney
 4   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 5   (702) 388-6336 / Fax: (702) 388-5087
     jennifer.oxley@usdoj.gov
 6    Representing the United States of America

 7                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 8                                            -oOo-

 9   UNITED STATES OF AMERICA,                          )
                                                        )   Case No.: 2:20-cr-00124-JCM-BNW
                     Plaintiff,                         )
10                                                      )
                                                        )   PETITION FOR WRIT OF HABEAS
11            vs.                                       )   CORPUS AD PROSEQUENDUM FOR
                                                        )   BRANDSON CABRAL (ID# 1170529)
12   BRANDSON CABRAL,                                   )
                                                        )
13                   Defendant.                         )
                                                        )
14
              The petition of the United States Attorney for the District of Nevada respectfully
15
     shows that BRANDSON CABRAL, is committed by due process of law in the custody of
16
     the Warden, High Desert State Prison, Indian Springs, Nevada, that it is necessary that the
17
     said BRANDSON CABRAL be temporarily released under a Writ of Habeas Corpus Ad
18
     Prosequendum so that the said BRANDSON CABRAL may be present before the United
19
     States    District   Court    for the     District     of   Nevada,      Las    Vegas,     Nevada,      on
20
     ____________________,
            September 1, 2020 at2020,   at in
                                 2:30 p.m. the3Chour
                                                 beforeof ________
                                                        Magistrate Judge___.m.,
                                                                         Koppe for arraignment and from
21
     time to time and day to day thereafter until excused by the said Court.
22
              That the presence of the said BRANDSON CABRAL before the United States
23                                           September 1, 2020 at 2:30 p.m. in 3C before Magistrate Judge Koppe
     District Court on or about ____________________, 2020, at the hour of ________ ___.m.,
24
            Case 2:20-cr-00124-JCM-BNW Document 5 Filed 08/18/20 Page 3 of 3




 1   for arraignment and from time to time and day to day thereafter until excused by the Court

 2   has been ordered by the United States Magistrate or District Judge for the District of Nevada.

 3          WHEREFORE, petitioner respectfully prays that a Writ of Habeas Corpus Ad

 4   Prosequendum issue out of this Court, directed to the Warden, High Desert State Prison,

 5   Indian Springs, Nevada, and to the United States Marshal for the District of Nevada,

 6   commanding them to produce the said BRANDSON CABRAL before the United States
                                         September 1, 2020 at 2:30 p.m. in 3C before Magistrate Judge Koppe
 7   District Court on or about ____________________, 2020, at the hour of ________ ___.m.,

 8   for arraignment and from time to time and day to day thereafter, at such times and places as

 9   may be ordered and directed by the Court entitled above, to appear before the Court, and

10   when excused by the said Court, to be returned to the custody of the Warden, High Desert

11   State Prison, Indian Springs, Nevada.

12   Dated: August 13, 2020
                                                              Respectfully Submitted,
13
                                                              NICHOLAS A. TRUTANICH
14                                                            United States Attorney

15                                                            /s/ Jennifer Oxley
                                                              JENNIFER OXLEY
16                                                            Assistant United States Attorney

17

18

19

20

21

22

23

24
                                                     2
